[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-10741                   OCT 14, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________               CLERK


                     D. C. Docket No. 07-00050-CV-1

JERRY ALI AZIZ AL-SHARIF,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                                   Defendant,

DENISE BRADLEY,
MELANIE BURROUGHS,
ALAN DANTZKER,
MARK W. EVERSON,
GLENN E. HENDERSON, et al.,

                                                        Defendants-Appellees.

                          __________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                          __________________

                            (October 14, 2008)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.
PER CURIAM:

       Jerry Ali Al-Sharif, proceeding pro se, appeals the district court’s order

dismissing his complaint against eight employees (collectively the “agents”) of the

Internal Revenue Service (“IRS”) for lack of jurisdiction and failure to state a

claim upon which relief may be granted. Al-Sharif’s complaint alleged that IRS

agents had improperly served an “informal request” on his former bank to turn all

funds in his account over to the government without affording Al-Sharif a hearing

or notice, and that he was owed a refund of $21,317.87, but had not been able to

resolve the issue administratively under the Federal Tort Claims Act (“FTCA”).

As a result, he claimed that his rights to due process and under the Fourth, Fifth,

and Fourteenth Amendments and 42 U.S.C. § 1983 were violated, that the agents

had violated the Paperwork Reduction Act, and that he was entitled to relief under

26 U.S.C. § 7433. On appeal, Al-Sharif argues, without specifically addressing the

grounds upon which the district court dismissed his complaint, that: (1) he is

entitled to due process under the Fourth, Fifth, and Fourteenth Amendments, and

the Fair Debt Collection Act (“FDCA”); (2) the agents failed to follow the proper

assessment procedures in this case; and (3) he was denied the right to pursue his

administrative remedies under the FTCA.1 After careful review, we affirm.


       1
        Because Al-Sharif presents no argument as to his claims under either the Paperwork
Reduction Act, 42 U.S.C. § 1983, or 26 U.S.C. § 7433, we consider these claims abandoned.

                                              2
       We review de novo the grant of a motion to dismiss both for lack of subject

matter jurisdiction, Broward Gardens Tenants Ass’n v. U.S. E.P.A., 311 F.3d 1066,

1072 (11th Cir. 2002), and for failure to state a claim, Glover v. Liggett Group,

Inc., 459 F.3d 1304, 1308 (11th Cir. 2006). We construe the pleadings of a pro se

petitioner liberally. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

       We find no merit to Al-Sharif’s constitutional claims, alleging various

violations of his rights under the Fourth, Fifth, and Fourteenth Amendments by the

IRS agents in the assessment and levy process. Under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), an individual

may bring a cause of action “against a federal agent who, while acting under the

color of federal law, has violated the constitutional rights of [the] individual.”

Hardison v. Cohen, 375 F.3d 1262, 1264 (11th Cir. 2004). The Supreme Court has

allowed Bivens actions under the Fourth Amendment and the Fifth Amendment’s

Due Process Clause. Id. “Damages can be obtained in a Bivens action when (1)

the plaintiff has no alternative means of obtaining redress and (2) no special factors

counseling hesitation are present.” Id. (citation and quotations omitted). However,

“[w]hen the design of a Government program suggests that Congress has provided

what it considers adequate remedial mechanisms for constitutional violations that



Horsley v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002).

                                               3
may occur in the course of its administration, [the Supreme Court has] not created

additional Bivens remedies.” Schweiker v. Chilicky, 487 U.S. 412, 423 (1988).

To that end, 26 U.S.C. § 7433(a) by its terms provides the exclusive remedy for

recovering damages against an IRS employee for wrongful collection activities,

and 28 U.S.C. § 1346(a)(1) permits suits against the United States “for the

recovery of any internal-revenue tax alleged to have been erroneously or illegally

assessed or collected . . . .”     Accordingly, the district court did not err in

determining that the availability of adequate statutory avenues for relief forecloses

a Bivens action against individual IRS agents for alleged constitutional violations

with respect to the collection and assessment of taxes.

      We likewise reject Al-Sharif’s due process claims under the FDCA and

FTCA. The FDCA was designed “to eliminate abusive debt collection practices by

debt collectors, to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged, and to promote

consistent State action to protect consumers against debt collection abuses.” 15

U.S.C. § 1692(e). However, the term “debt collector” does not include an “officer

or employee of the United States . . . to the extent that collecting or attempting to

collect any debt is in the performance of his official duties[.]” 15 U.S.C.

§ 1692a(6)(C). Al-Sharif therefore has no right of action against the individual



                                          4
IRS agents under the FDCA. Moreover, to the extent that Al-Sharif presents claim

under the FTCA, the statute expressly provides that it does not apply to “[a]ny

claim arising in respect of the assessment or collection of any tax . . . .” 28 U.S.C.

§ 2680(c). And finally, Al-Sharif references due process violations resulting from

the agents’ failure to follow proper assessment and levy procedures, but identifies

no statutory basis for such a claim, and, as demonstrated above, has no private

right of action under the Constitution against the agents in this regard. As a result,

we affirm the dismissal of his complaint.2

         AFFIRMED.




         2
             We also DENY Appellant’s motion to strike the Appellee’s brief, since it was timely
filed.

                                                   5